UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53446 INFINITY AUGMENTED REALITY, INC. (Exact name of registrant as specified in its charter) Nevada 71-1013330 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2220 Nostrand Avenue Brooklyn, New York (Address of principal executive offices) (Zip Code) (917) 677-2084 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 94,960,687 shares of common stock as of July 9, 2014. INFINITY AUGMENTED REALITY, INC. Quarterly Report On Form 10-Q For The Quarterly Period Ended May 31, 2014 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements The following unaudited interim financial statements of Infinity Augmented Reality, Inc. and its Subsidiary (sometimes referred to as “we”, “us” or “our Company”) are included in this quarterly report on Form 10-Q: Page Condensed Consolidated Balance Sheets at May 31, 2014 (unaudited) and August 31, 2013 4 Condensed Consolidated Statements of Operations and Comprehensive loss for the three months and nine months ended May 31, 2014 and May 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended May 31, 2014 and May 31, 2013 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7-20 3 INFINITY AUGMENTED REALITY, INC. AND ITS SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS May 31, 2014 (unaudited) August 31, 2013 ASSETS Current Assets Cash and cash equivalents $ $ Convertible note receivable - Prepaid expenses and other receivables Total current assets Leasehold improvements and equipment, net Security deposit and other long-term receivables Investment in Meta Company - Noncurrent assets of discontinued operations TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable and accrued expenses $ $ Interest payable Current liabilities of discontinued operations Total current liabilities Convertible debentures, net of debt discount TOTAL LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS’ DEFICIT Common stock ($0.00001 par value; 500,000,000 authorized; 94,960,687 issued and 95,316,155 outstanding) (August 31, 2013 – 93,584,759 issued and 93,229,291 outstanding) Additional paid in capital Treasury stock, at cost (355,468 shares of common stock) ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 INFINITY AUGMENTED REALITY, INC.AND ITS SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS UNAUDITED Three months ended May 31, 2014 Three months ended May 31, 2013 Nine months ended May 31, 2014 Nine months ended May 31, 2013 Research and Development expenses $ ) $
